COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §

                                                  §
                                                                  No. 08-09-00044-CR
 IN RE: ERIC FLORES,                              §
                                                            AN ORIGINAL PROCEEDING
                                                  §
                    Relator.                                          IN MANDAMUS
                                                  §

                                                  §

        MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

       Relator, Eric Flores, seeks a writ of mandamus to compel the Honorable Maria Salas-

Mendoza, Judge of the 120th Judicial District Court, to allow Relator to present the following issues

at a pretrial hearing: (1) “exceptions to the indictment;” (2) “motion for withdrawal and substitution

of counsel;” (3) “motion for jury demand;” and (4) “motion to prohibit the state prosecutor from

questioning the complaining witness outside the presence of the trial judge and the defendant.”

       In order to obtain relief through a writ of mandamus, a relator must establish: (1) no other

adequate remedy at law is available and (2) that the act he seeks to compel is ministerial. State ex

rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236 S.W.3d 207, 210

(Tex.Crim.App. 2007). An act is ministerial if it does not involve the exercise of any discretion.

State ex rel. Hill v. Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App.

2001). Based on the petition and record provided, Mr. Flores has not demonstrated he is entitled to

mandamus relief. See TEX .R.APP .P. 52.8. We therefore deny relator’s request.


February 26, 2009
                                                      ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)